          Case 1:17-cr-00782-AT Document 73 Filed 04/24/19 Page 1 of 21
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 24, 2019

BY EMAIL AND ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jamie Frierson, 17 Cr. 782 (AT)

Dear Judge Torres:

        The parties write jointly in response to the Court’s April 22, 2019 order requesting that the
parties identify (1) the list of substances that were on the relevant New York schedules referenced
in N.Y. Penal Law § 220.00(7) in 1998; and (2) any substances included on the previously
mentioned New York schedules that are not presently classified as controlled substances under the
Controlled Substances Act.

        With respect to the Court’s first request, the defendant was convicted of attempted criminal
sale of a controlled substance in the third degree in violation of New York Penal Law § 220.39,
subsection 1, for the sale of a “narcotic drug.” Under New York Penal Law § 220.00(7), a “narcotic
drug” is defined as “any controlled substance listed in schedule I(b), I(c), II(b) or II(c) other than
methadone” in section 3306 of the New York Public Health Law. The set of schedules effective
on the date of Mr. Frierson’s arrest on March 20, 1998, and subsequent conviction on July 16,
1998, for attempted criminal sale of a controlled substance in the third degree, was effective from
on or about January 22, 1998 through on or about January 31, 2001, and is attached hereto as
Exhibit A.

        Turning to the Court’s second request, the New York Public Health Law controlled
substances schedules in effect at the time of the defendant’s state conviction in 1998 included three
substances that are not currently scheduled under the federal Controlled Substances Act: the
geometric isomers of 3-methylfentanyl, naldemedine, and naloxegol. Naldemedine and naloxegol
were “included” by inference—the state schedule in 1998 classified opiates derived from opium
alkaloids as a narcotic drug, which would include naldemedine and naloxegol. But neither the state
nor the federal schedules in 1998 specifically listed these drugs (they were not patented for another
fifteen years). Today, the federal schedule explicitly excludes naloxegol and naldemedine from
the definition of “opiate.” Both schedules in 1998 explicitly included the geometric isomer of 3-
          Case 1:17-cr-00782-AT Document 73 Filed 04/24/19 Page 2 of 21
                                                                                            Page 2


methylfentanyl; the current federal schedule appears to exclude the geometric isomer of 3-
methylfentanyl (at least when read literally). 1


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                              By:     /s/
                                                      Aline R. Flodr/Sheb Swett
                                                      Assistant United States Attorney
                                                      Southern District of New York
                                                      (212) 637-1110/6522

cc:     All counsel (by email)

Encl.


1
        Based on the Government’s review of the relevant schedules, with respect to the
geometric isomer of 3-methylfentanyl, the difference between New York’s 1998 schedule and
the current federal schedule appears to be driven by a simple drafting error. Prior to May 15,
2016, the federal schedule had defined opiates to include the optical isomers of various opiates
that were listed in the following subsections, one through fifty-five. The definition stated that
“for purposes of paragraph (b)(34) only, the term isomer includes the optical and geometric
isomers.” The thirty-fourth opiate on the list at that point was 3-methylfentanyl, just as it had
been on both the state and federal schedules in 1998.

        On May 15, 2016, though, “3-methylfentanyl” dropped one spot, to (b)(35). Compare 21
C.F.R. § 1308.11 (May 12, 2016) with 21 C.F.R. § 1308.11 (May 16, 2016). The only reason for
the change appears to be that a new opioid, “AH-7921,” was added to the schedule, and when new
opioids are added they are added alphabetically. This caused 3-methylfentanyl to drop from
(b)(34) to (b)(35). It would seem that the drafters did not realize that a preceding paragraph in the
schedule referred to 3-methylfentanyl by its number on the list rather than its name, and that the
renumbering would inadvertently remove the geometric isomer of 3-methylfentanyl from the
definition of opiate. This drafting error has carried through to the current version of the federal
schedules, even as the drafters have added additional opioids to the schedule.
        The defense maintains that the Court should defer to the plain language of the current
federal regulation, which excludes the geometric isomer of 3-methylfentanyl. Moreover, even if
the Government’s argument about a drafting error is correct, the rule of lenity governs. An average
person would not be able to discern where and when a drafting error has been made, and therefore,
is denied fair notice of the sentencing consequences of his conduct. This is particularly true given
that, as the Government acknowledges at the end of the previous paragraph, the regulation has
been amended multiple times since the discrepancy arose and has not been corrected.
Case 1:17-cr-00782-AT Document 73 Filed 04/24/19 Page 3 of 21
                                                                Page 3




              EXHIBIT A
               Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled substances, NYDocument  73
                                               PUB HEALTH     Filed
                                                          § 3306               04/24/19 Page 4 of 21




  McKinney's Consolidated Laws of New York Annotated
   Public Health Law (Refs & Annos)
     Chapter 45. Of the Consolidated Laws (Refs & Annos)
       Article 33. Controlled Substances (Refs & Annos)
          Title I. General Provisions

                           This section has been updated. Click here for the updated version.

                                          McKinney's Public Health Law § 3306

                                        § 3306. Schedules of controlled substances

                                 Effective: [See Text Amendments] to January 31, 2001


There are hereby established five schedules of controlled substances, to be known as schedules I, II, III, IV and V
respectively. Such schedules shall consist of the following substances by whatever name or chemical designation known:

Schedule I. (a) Schedule I shall consist of the drugs and other substances, by whatever official name, common or usual
name, chemical name, or brand name designated, listed in this section.

(b) Opiates. Unless specifically excepted or unless listed in another schedule, any of the following opiates, including their
isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers
and salts is possible within the specific chemical designation (for purposes of 3-methylfentanyl only, the term isomer
includes the optical and geometric isomers):

  (1) Acetyl-alpha-methylfentanyl (N-[1-(-methyl-2-phenethyl) -4-piperidinyl]-N-phenylacetamide.

  (2) Acetylmethadol.

  (3) Allylprodine.

  (4) Alphacetylmethadol(except levo- alphacetylmethadol also known as levo-alpha-acetylmethadol, levomethadyl
  acetate or LAAM).

  (5) Alphameprodine.

  (6) Alphamethadol.

  (7) Alpha-methylfentanyl (N-?1-(alpha-methyl-beta-phenyl) ethyl-4-piperidy? propionanilide; 1-(1-methyl-2-
  phenylethyl) -4-(N-propanilido) piperidine).

  (8) Alpha-methylthiofentanyl (N-[1-methyl-2)2-thienyl) ethyl-4-piperidinyl]-N-phenylpropanamide).

  (9) Beta-hydroxyfentanyl (N-[1-2 (2-hydroxy-2-phenethyl)- 4-piperidinyl]-N-phenylpropanamide).

  (10) Beta-hydroxy-3-methylfentanyl (other name: N-[1- (2-hydroxy-2-phenethyl) -3-methyl -4-piperidinyl]-N-
  phenylpropanamide.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
               Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled substances, NYDocument  73
                                               PUB HEALTH     Filed
                                                          § 3306       04/24/19 Page 5 of 21


  (11) Benzethidine.

  (12) Betacetylmethadol.

  (13) Betameprodine.

  (14) Betamethadol.

  (15) Betaprodine.

  (16) Clonitazene.

  (17) Dextromoramide.

  (18) Diampromide.

  (19) Diethylthiambutene.

  (20) Difenoxin.

  (21) Dimenoxadol.

  (22) Dimepheptanol.

  (23) Dimethylthiambutene.

  (24) Dioxaphetyl butyrate.

  (25) Dipipanone.

  (26) Ethylmethylthiambutene.

  (27) Etonitazene.

  (28) Etoxeridine.

  (29) Furethidine.

  (30) Hydroxypethidine.

  (31) Ketobemidone.

  (32) Levomoramide.

  (33) Levophenacylmorphan.

  (34) 3-Methylfentanyl (N-[3-methyl-1- (2- phenylethyl -4-piperidyl] -N-phenylpropanamide).

  (35) 3-Methylthiofentanyl (N-[3-methyl-1- (2-thienyl)ethyl -4-piperidinyl]-N-phenylpropanamide).



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                    2
               Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled substances, NYDocument  73
                                               PUB HEALTH     Filed
                                                          § 3306            04/24/19 Page 6 of 21



  (36) Morpheridine.

  (37) MPPP (1-methyl -4-phenyl -4-propionoxypiperidine).

  (38) Noracymethadol.

  (39) Norlevorphanol.

  (40) Normethadone.

  (41) Norpipanone.

  (42) Para-fluorofentanyl (N- (4-fluorophenyl) -N-[1-(2-phenethyl) -4-piperidinyl]-propanamide.

  (43) PEPAP (1- (-2-phenethyl) -4-phenyl -4-acetoxypiperidine.

  (44) Phenadoxone.

  (45) Phenampromide.

  (46) Phenomorphan.

  (47) Phenoperidine.

  (48) Piritramide.

  (49) Proheptazine.

  (50) Properidine.

  (51) Propiram.

  (52) Racemoramide.

  (53) Thiofentanyl (N-phenyl-N-[1-(2-thienyl) ethyl -4- piperidinyl] - propanamide.

  (54) Tilidine.

  (55) Trimeperidine.

(c) Opium derivatives. Unless specifically excepted or unless listed in another schedule, any of the following opium
derivatives, its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is
possible within the specific chemical designation:

  (1) Acetorphine.

  (2) Acetyldihydrocodeine.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
               Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled substances, NYDocument  73
                                               PUB HEALTH     Filed
                                                          § 3306            04/24/19 Page 7 of 21


  (3) Benzylmorphine.

  (4) Codeine methylbromide.

  (5) Codeine-N-oxide.

  (6) Cyprenorphine.

  (7) Desomorphine.

  (8) Dihydromorphine.

  (9) Drotebanol.

  (10) Etorphine (except hydrochloride salt).

  (11) Heroin.

  (12) Hydromorphinol.

  (13) Methyldesorphine.

  (14) Methyldihydromorphine.

  (15) Morphine methylbromide.

  (16) Morphine methylsulfonate.

  (17) Morphine-N-oxide.

  (18) Myrophine.

  (19) Nicocodeine.

  (20) Nicomorphine.

  (21) Normorphine.

  (22) Pholcodine.

  (23) Thebacon.

(d) Hallucinogenic substances. Unless specifically excepted or unless listed in another schedule, any material, compound,
mixture, or preparation, which contains any quantity of the following hallucinogenic substances, or which contains any
of its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible
within the specific chemical designation (for purposes of this paragraph only, the term “isomer” includes the optical,
position and geometric isomers):




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       4
               Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled substances, NYDocument  73
                                               PUB HEALTH     Filed
                                                          § 3306             04/24/19 Page 8 of 21


  (1) 4-bromo-2, 5-dimethoxy-amphetamine           Some     trade     or   other    names:   4-bromo-2,   5-dimethoxy-α-
  methylphenethylamine; 4-bromo-2, 5-DMA.

  (2) 2, 5-dimethoxyamphetamine Some trade or other names: 2, 5-dimethoxy-α > >-methylphenethylamine; 2, 5-DMA.

  (3)  4-methoxyamphetamine    Some           trade    or     other        names:    4-methoxy-α-methylphenethylamine;
  paramethoxyamphetamine, PMA.

  (4) 5-methoxy-3, 4-methylenedioxy amphetamine.

  (5) 4-methyl-2, 5-dimethoxy-amphetamine Some trade and other names: 4-methyl-2, 5-dimethoxy-α-
  methylphenethylamine; “DOM”; and “STP”.

  (6) 3, 4-methylenedioxy amphetamine.

  (7) 3, 4, 5-trimethoxy amphetamine.

  (8) Bufotenine Some trade and other names: 3-(α-dimethylaminoethyl)-5 hydroxindole; 3-(2-dimethylaminoethyl)-5-
  indolol; N, N-dimethylserotonin; -5-hydroxy-N, N-dimethyltryptamine; mappine.

  (9) Diethyltryptamine Some trade and other names: N, N-diethyltryptamine; DET.

  (10) Dimethyltryptamine Some trade or other names: DMT.

  (11) Ibogane Some trade and other names: 7-ethyl-6, 6α, 7, 8, 9, 10, 12, 13-octahydro-2-methoxy-6, 9-methano-5h-
  pyrido [1´,2´:1,2] azepino [5,4-b] indole: tabernanthe iboga.

  (12) Lysergic acid diethylamide.

  (13) Marihuana.

  (14) Mescaline.

  (15) Parahexyl. Some trade or other names: 3-Hexyl-1-hydroxy-7,8,9,10-tetra hydro-6,6,9-trimethyl-6H-dibenfo[b,d]
  pyran.

  (16) Peyote. Meaning all parts of the plant presently classified botanically as Lophophora williamsii Lemaire, whether
  growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, salts,
  derivative, mixture, or preparation of such plant, its seeds or extracts.

  (17) N-ethyl-3-piperidyl benzilate.

  (18) N-methyl-3-piperidyl benzilate.

  (19) Psilocybin.

  (20) Psilocyn.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     5
               Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled substances, NYDocument  73
                                               PUB HEALTH     Filed
                                                          § 3306              04/24/19 Page 9 of 21


  (21) Tetrahydrocannabinols. Synthetic equivalents of the substances contained in the plant, or in the resinous
  extractives of cannabis, sp. and/or synthetic substances, derivatives, and their isomers with similar chemical structure
  and pharmacological activity such as the following:

  α1 cis or trans tetrahydrocannabinol, and their optical isomers

  α6 cis or trans tetrahydrocannabinol, and their optical isomers

  α3, 4 cis or trans tetrahydrocannabinol, and its optical isomers (since nomenclature of these substances is not
  internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions
  covered).

  (22) Ethylamine analog of phencyclidine. Some trade or other names: N-ethyl-l-phenylcyclohexylamine, (1-
  phenylcyclohexyl) ethylamine, N-(1-phenylcyclohexyl) ethylamine cyclohexamine, PCE.

  (23) Pyrrolidine analog of phencyclidine. Some trade or other names 1-(1-phenylcyclohexyl)-pyrrolidine; PCPy, PHP.

  (24) Thiophene analog of phencyclidine. Some trade or other names: 1-[1-(2-thienyl)-cyclohexyl]-piperidine, 2-
  thienylanalog of phencyclidine, TPCP, TCP.

  (25) 3,4-methylenedioxymethamphetamine (MDMA).

  (26) 3,4-methylendioxy-N-ethylamphetamine (also             known     as   N-ethyl-alpha-methyl-3,4      (methylenedioxy)
  phenethylamine, N-ethyl MDA, MDE, MDEA.

  (27) N-hydroxy-3,4-methylenedioxyamphetamine (also known as N-hydroxy-alpha-methyl-3,4 (methylenedioxy)
  phenethylamine, and N-hydroxy MDA.

  (28) 1-?1- (2-thienyl) cyclohexyl? pyrrolidine. Some other names: TCPY.

  (29) Alpha-ethyltryptamine. Some trade or other names: etryptamine; Monase; Alpha-ethyl-1H-indole-3-ethanamine;
  3-(2-aminobutyl) indole; Alpha-ET or AET.

  (30) 2,5-dimethoxy-4-ethylamphetamine. Some trade or other names: DOET.

(e) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or
preparation which contains any quantity of the following substances having a depressant effect on the central nervous
system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers
is possible within the specific chemical designation:

  (1) Mecloqualone.

  (2) Methaqualone.

  (3) Phencyclidine.

(f) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or
preparation which contains any quantity of the following substances having a stimulant effect on the central nervous
system, including its salts, isomers, and salts of isomers:



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         6
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed        04/24/19 Page 10 of 21



  (1) Fenethylline.

  (2) N-ethylamphetamine.

  (3) ((+ -)cis-4-methylaminorex ((+ -)cis-4,5-dihydro-4-methyl-5-phenyl-2-oxazolamine).

  (4) N,N-dimethylamphetamine          (also   known    as   N,N-alpha-     trimethyl-benzeneethanamine;     N,N-alpha-
  trimethylphenethylamine).

  (5) Methcathinone (some other names: 2-(methylamino) - propiophenone; alpha-(methylamino) propiophenone; 2-
  (methylamino) -1-phenylpropan- 1-one; alpha-N- methylaminopropiophenone; monomethylpropion; ephadrone, N-
  methylcathinone, methylcathinone).

  (6) Aminorex. Some other names: aminoxaphen; 2-amino-5-phenyl -2-oxazoline; or 4,5-dihydro-5-phenyl-2-
  oxazolamine.

  (7) Cathinone. Some trade or other names: 2-amino-1-phenyl-1-propanone, alpha-aminopropiophenone, 2-
  aminopropiophenone, and norephedrone.

Schedule II. (a) Schedule II shall consist of the drugs and other substances, by whatever official name, common or usual
name, chemical name, or brand name designated, listed in this section.

(b) Substances, vegetable origin or chemical synthesis. Unless specifically excepted or unless listed in another schedule,
any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin,
or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding apomorphine,
dextrorphan, nalbuphine, nalmefene, naloxone, and naltrexone, and their respective salts, but including the following:

  1. Raw opium.

  2. Opium extracts.

  3. Opium fluid extracts.

  4. Powdered opium.

  5. Granulated opium.

  6. Tincture of opium.

  7. Codeine.

  8. Ethylmorphine.

  9. Etorphine hydrochloride.

  10. Hydrocodone.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    7
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed           04/24/19 Page 11 of 21



  11. Hydromorphone.

  12. Metopon.

  13. Morphine.

  14. Oxycodone.

  15. Oxymorphone.

  16. Thebaine.

(2) Any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of the
substances referred to in this section, except that these substances shall not include the isoquinoline alkaloids of opium.

(3) Opium poppy and poppy straw.

(4) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative,
or preparation thereof which is chemically equivalent or identical with any of these substances including cocaine and
ecgonine, their salts, isomers, and salts of isomers, except that the substances shall not include decocainized coca leaves
or extraction of coca leaves, which extractions do not contain cocaine or ecgonine.

(5) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid or powder form which contains
the phenanthrene alkaloids of the opium poppy).

(c) Opiates. Unless specifically excepted or unless in another schedule any of the following opiates, including its isomers,
esters, ethers, salts and salts of isomers, esters and ethers whenever the existence of such isomers, esters, ethers, and salts
is possible within the specific chemical designation, dextrorphan and levopropoxyphene excepted:

  (1) Alfentanil.

  (2) Alphaprodine.

  (3) Anileridine.

  (4) Bezitramide.

  (5) Bulk dextropropoxyphene (non-dosage forms).

  (6) Carfentanil.

  (7) Dihydrocodeine.

  (8) Diphenoxylate.

  (9) Fentanyl.

  (10) Isomethadone.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          8
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed           04/24/19 Page 12 of 21



  (11) Levo-alphacetylmethadol (also known as levo-alpha-acetylmethadol, levomethadyl acetate or LAAM).

  (12) Levomethorphan.

  (13) Levorphanol.

  (14) Metazocine.

  (15) Methadone.

  (16) Methadone-intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane.

  (17) Moramide-intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane-carboxylic acid.

  (18) Pethidine (meperidine).

  (19) Pethidine-intermediate-A, 4-cyano-1-methyl-4-phenyl- piperidine.

  (20) Pethidine-intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate.

  (21) Pethidine-intermediate-C, 1-methyl-4- phenylpiperidine-4- carboxylic acid.

  (22) Phenazocine.

  (23) Piminodine.

  (24) Racemethorphan.

  (25) Racemorphan.

  (26) Sufentanil.

(d) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or
preparation which contains any quantity of the following substances having a stimulant effect on the central nervous
system:

(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers.

(2) Methamphetamine, its salts, isomers, and salts of its isomers.

(3) Phenmetrazine and its salts.

(4) Methylphenidate.

(e) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or
preparation which contains any quantity of the following substances having a depressant effect on the central nervous
system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers
is possible within the specific chemical designation:



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         9
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed         04/24/19 Page 13 of 21



(1) Amobarbital.

(2) Glutethimide.

(3) Pentobarbital.

(4) Secobarbital.

(f) Hallucinogenic substances.

(1) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a U.S. Food and Drug
Administration approved drug product. Some other names for dronabinol: (6aR-trans) -6a, 7, 8, 10a-tetrahydro-6, 6, 9-
trimethyl -3-pentyl -6H-dibenzo [b,d] pyran-1-ol, or (-) delta-9-(trans) - tetrahydrocannabinol.

(2) Nabilone: Another name for nabilone: (+, -)-trans -3-(1,1-dimethylheptyl) -6, 6a, 7, 8, 10, 10a-hexahydro -1-hydroxy
-6, 6-dimethyl -9H-dibenzo [b,d] pyran-9-one.

(g) Immediate precursors. Unless specifically excepted or unless listed in another schedule, any material, compound,
mixture or preparation which contains any quantity of the following substances:

(1) Immediate precursor to amphetamine and methamphetamine:


(i) 1 Phenylacetone Some trade or other names: pheny1-2-propanone; P2P; benzyl methyl ketone; methyl benzyl ketone;

(2) Immediate precursors to phencyclidine (PCP):

(i) l-phenylcyclohexylamine;

(ii) l-piperidinocyclohexanecarbonitrile (PCC).

(h) Anabolic steroids. Unless specifically excepted or unless listed in another schedule, “anabolic steroid” shall mean any
drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins
and corticosteroids) that promotes muscle growth, any drug or hormonal substance that stimulates the endogenous
production of steroids in the human body which acts in the same manner, or any material, compound, mixture, or
preparation which contains any amount of the following substances:

(1) Boldenone.

(2) Clostebol.

(3) Dehydrochlormethyltestosterone.

(4) Drostanolone.

(5) Ethylestrenol.

(6) Fluoxymesterone.




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                   10
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed          04/24/19 Page 14 of 21


(7) Formebulone (formebolone).

(8) Mesterolene.

(9) Methandriol.

(10) Methandrostenolone.

(11) Methenolone.

(12) Methyltestosterone.

(13) Mibolerone.

(14) Nandrolone.

(15) Norethandrolone.

(16) Oxandrolone.

(17) Oxymesterone.

(18) Oxymetholone.

(19) Stanolone.

(20) Stanozolol.

(21) Testosterone.

(22) Trenbolone.

(23) Any salt, ester or isomer of a drug or substance described or listed in this subdivision, if such salt, ester or isomer
promotes muscle growth.

(i) Subdivision (h) of this section shall not include any substance containing anabolic steroids expressly intended for
administration through implants to cattle or other nonhuman species and that are approved by the federal food and
drug administration solely for such use. Any individual who knowingly and willfully administers to himself or another
person, prescribes, dispenses or distributes such substances for other than implantation to cattle or nonhuman species
shall be subject to the same penalties as a practitioner who violates the provisions of this section or any other penalties
prescribed by law.


j. 2 Chorionic gonadotrophin. Unless specifically excepted or unless listed in another schedule any material, compound,
mixture, or preparation which contains any amount of chorionic gonadotrophin.

Schedule III. (a) Schedule III shall consist of the drugs and other substances, by whatever official name, common or
usual name, chemical name, or brand name designated, listed in this section.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      11
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed        04/24/19 Page 15 of 21


(b) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or
preparation which contains any quantity of the following substances having a stimulant effect on the central nervous
system, including its salts, isomers (whether optical, position, or geometric), and salts of such isomers whenever the
existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Those compounds, mixtures, or preparations in dosage unit form containing any stimulant substances listed in
schedule II which compounds, mixtures, or preparations were listed on August twenty-five, nineteen hundred seventy-
one, as excepted compounds under title twenty-one, section 308.32 of the code of federal regulations and any other drug
of the quantitative composition shown in that list for those drugs or which is the same except that it contains a lesser
quantity of controlled substances.

(2) Benzphetamine.

(3) Chlorphentermine.

(4) Clortermine.

(5) Ketamine.

(6) Phendimetrazine.

(c) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or
preparation which contains any quantity of the following substances having a depressant effect on the central nervous
system:

(1) Any compound, mixture or preparation containing:

(i) Amobarbital;

(ii) Secobarbital;

(iii) Pentobarbital;

or any salt thereof and one or more other active medicinal ingredients which are not listed in any schedule.

(2) Any suppository dosage form containing:

(i) Amobarbital;

(ii) Secobarbital;

(iii) Pentobarbital;

or any salt of any of these drugs and approved by the federal food and drug administration for marketing only as a
suppository.

(3) Any substance which contains any quantity of a derivative of barbituric acid or any salt thereof.

(4) Chlorhexadol.



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                 12
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed       04/24/19 Page 16 of 21



(5) Lysergic acid.

(6) Lysergic acid amide.

(7) Methyprylon.

(8) Sulfondiethylmethane.

(9) Sulfonethylmethane.

(10) Sulfonmethane.

(11) Tiletamine and zolazepam or any salt thereof. Some trade or other names for a tiletamine-zolazepam combination
product: Telazol. Some trade or other names for tiletamine: 2-(ethylamino) -2-(2-thienyl) -cyclohexanone. Some trade
or other names for zolazepam: 4-(2-fluorophenyl) -6,8-dihydro -1, 3, 8i-trimethylpyrazolo- ?3,4-e? ?1,4?-diazepin-7(1H)-
one, flupyrazapon.

(d) Nalorphine.

(e) Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture,
or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or
alkaloid, in limited quantities as set forth below:

(1) Not more than 1.8 grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit,
with an equal or greater quantity of an isoquinoline alkaloid of opium.

(2) Not more than 1.8 grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit,
with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(3) Not more than three hundred milligrams of dihydrocodeinone (hydrocodone) per one hundred milliliters or not more
than fifteen milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium.

(4) Not more than three hundred milligrams of dihydrocodeinone (hydrocodone) per one hundred milliliters or not
more than fifteen milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic
amounts.

(5) Not more than 1.8 grams of dihydrocodeine per one hundred milliliters or not more than ninety milligrams per dosage
unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts.

(6) Not more than three hundred milligrams of ethylmorphine per one hundred milliliters or not more than fifteen
milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(7) Not more than five hundred milligrams of opium per one hundred milliliters or per one hundred grams or not more
than twenty-five milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic
amounts.

(8) Not more than fifty milligrams of morphine per one hundred milliliters or per one hundred grams, with one or more
active, nonnarcotic ingredients in recognized therapeutic amounts.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                  13
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed        04/24/19 Page 17 of 21



Schedule IV. (a) Schedule IV shall consist of the drugs and other substances, by whatever official name, common or
usual name, chemical name, or brand name designated, listed in this section.

(b) Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture,
or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or
alkaloid, in limited quantities as set forth below:

(1) Not more than one milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage
unit.

(2) Dextropropoxyphene (alpha-(+)-4-dimethylamino-1, 2-diphenyl-3-methyl-2-propionoxybutane).

(c) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or
preparation which contains any quantity of the following substances, including its salts, isomers, and salts of isomers
whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

  (1) Alprazolam.

  (2) Barbital.

  (3) Bromazepam.

  (4) Camazepam.

  (5) Chloral betaine.

  (6) Chloral hydrate.

  (7) Chlordiazepoxide.

  (8) Clobazam.

  (9) Clonazepam.

  (10) Clorazepate.

  (11) Clotiazepam.

  (12) Cloxazolam.

  (13) Delorazepam.

  (14) Diazepam.

  (15) Estazolam.

  (16) Ethchlorvynol.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    14
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed   04/24/19 Page 18 of 21


  (17) Ethinamate.

  (18) Ethyl Loflazepate.

  (19) Fludiazepam.

  (20) Flunitrazepam.

  (21) Flurazepam.

  (22) Halazepam.

  (23) Haloxazolam.

  (24) Ketazolam.

  (25) Loprazolam.

  (26) Lorazepam.

  (27) Lormetazepam.

  (28) Mebutamate.

  (29) Medazepam.

  (30) Meprobamate.

  (31) Methohexital.

  (32) Methylphenobarbital (mephobarbital).

  (33) Nimetazepam.

  (34) Nitrazepam.

  (35) Nordiazepam.

  (36) Oxazepam.

  (37) Oxazolam.

  (38) Paraldehyde.

  (39) Petrichoral.

  (40) Phenobarbital.

  (41) Pinazepam.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.             15
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed          04/24/19 Page 19 of 21



  (42) Prazepam.

  (43) Temazepam.

  (44) Tetrazepam.

  (45) Triazolam.

  (46) Midazolam.

  (47) Quazepam.

  (48) Zolpidem Tartrate.

(d) [For contingent effective date of omission of this subd. by L.1996, c. 443, see note below.] Fenfluramine. Any material,
compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers
(whether optical, position, or geometric), and salts of such isomers, whenever the existence of such salts, isomers and
salts of isomers is possible:

  (1) Fenfluramine.

(e) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or
preparation which contains any quantity of the following substances having a stimulant effect on the central nervous
system, including its salts, isomers, and salts of such isomers:

  (1) Cathine ((+) - norpseudoephedrine).

  (2) Diethylpropion.

  (3) Fencamfamin.

  (4) Fenproporex.

  (5) Mazindol.

  (6) Mefenorex.

  (7) Pemoline (including organometallic complexes and chelates thereof).

  (8) Phentermine.

  (9) Pipradrol.

  (10) SPA ((-))-1-dimethylamino-1, 2-diphenylethane).

(f) Other substances. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture
or preparation which contains any quantity of the following substances, including its salts:




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      16
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed            04/24/19 Page 20 of 21


  (1) Pentazocine.

Schedule V. (a) Schedule V shall consist of the drugs and other substances, by whatever official name, common or usual
name, chemical name, or brand name designated, listed in this section.

(b) Narcotic drugs containing nonnarcotic active medicinal ingredients. Any compound, mixture, or preparation
containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited
quantities as set forth below, which shall include one or more nonnarcotic active medicinal ingredients in sufficient
proportion to confer upon the compound, mixture, or preparation valuable medicinal qualitites 3 other than those
possessed by narcotic drugs alone:

  (1) Not more than two hundred milligrams of codeine per one hundred milliliters or per one hundred grams.

  (2) Not more than one hundred milligrams of dihydrocodeine per one hundred milliliters or per one hundred grams.

  (3) Not more than one hundred milligrams of ethylmorphine per one hundred milliliters or per one hundred grams.

  (4) Not more than 2.5 milligrams of diphenoxylate and not less than twenty-five micrograms of atropine sulfate per
  dosage unit.

  (5) Not more than one hundred milligrams of opium per one hundred milliliters or per one hundred grams.

  (6) Not more than 0.5 milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage
  unit.

(c) Narcotic drugs. Unless specifically excepted or unless listed in another schedule, any material compound, mixture or
preparation containing any of the following narcotic drugs and their salts, as set forth below:

  (1) Buprenorphine.

(d) Stimulants. Unless specifically exempted or excluded or unless listed in another schedule, any material, compound,
mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central
nervous system, including its salts, isomers and salts of isomers:

  (1) Pyrovalerone.


Credits
(Added L.1985, c. 664, § 1; amended L.1986, c. 826, § 1; L.1987, c. 44, § 1, 2; L.1989, c. 418, § 1; L.1990, c. 640, §§ 1, 2;
L.1992, c. 115, § 1; L.1993, c. 473, § 1.)

(As amended L.1995, c. 452, §§ 1, 2; L.1996, c. 443, § 1; L.1996, c. 589, §§ 1 to 10; L.1997, c. 635, § 2, eff. Jan. 22, 1998.)

                                                  PUBLIC HEALTH LAW



Footnotes
1     So in original. No (ii) has been enacted.
2     So in original. Probably should be “(j)”.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         17
              Case
§ 3306. Schedules     1:17-cr-00782-AT
                  of controlled              Document
                                substances, NY          73§ 3306
                                               PUB HEALTH    Filed   04/24/19 Page 21 of 21


3     So in original.
McKinney's Public Health Law § 3306, NY PUB HEALTH § 3306
Current through L.2019, chapters 1 to 28.

End of Document                                       © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                    18
